Citation Nr: 1541867	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-24 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than January 27, 2010, for the grant of service connection for chronic lymphocytic leukemia (CLL).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1973 and from June 1976 to October 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

Although the underlying claim for service connection was previously denied by the Board in March 2009 and that prior final denial impacts the effective date assigned, the Veteran has not raised any claim of clear and unmistakable error (CUE) in that Board decision.  The Board is aware of its authority to raise CUE on its own motion, but finds no such motion is warranted on the facts of this case.  38 C.F.R. § 20.1400.  In addition, the Board will not infer any CUE motion on the part of the Veteran as there are very specific pleading requirements and "[o]nce there is a final decision on a [CUE] motion...relating to a prior Board decision on an issue, that prior Board decision on that issue is no longer subject to revision on the grounds of clear and unmistakable error."  38 C.F.R. §§ 20.1404 and 20.1409(c).  Therefore, the Veteran could be prejudiced, at this point, were the Board to infer a CUE motion.  CUE is not at issue in this appeal.


FINDINGS OF FACT

1.  In a March 2009 decision, the Board denied service connection for chronic lymphocytic leukemia.  The Veteran did not appeal that determination.

2.  On January 27, 2010, Veteran filed a request to reopen a previously denied claim of entitlement to service connection for chronic lymphocytic leukemia.


CONCLUSION OF LAW

1.  The March 2009 Board decision denying the Veteran's claim of entitlement to service connection for chronic lymphocytic leukemia is final.  38 U.S.C. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

2.  The criteria for an effective date earlier than January 27, 2010, for the grant of service connection for chronic lymphocytic leukemia have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.157, 3.159, 3.160, 3.313, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

I.  Earlier-Effective Date for Service Connection for CLL

The Veteran argues that the grant of service connection for CLL should be from November 21, 2003, the date he first filed a claim of entitlement to service connection for CLL.  See September 2013 VA Form 9 (Substantive Appeal); see also January 2013 Notice of Disagreement.  The underlying facts, including his diagnosis with CLL prior to November 2003 and his service in the waters offshore Vietnam ("blue water") during the Vietnam era, are not in dispute, so will not be discussed in any further detail.  The currently-assigned effective date is January 27, 2010, the date he filed his request to reopen the previously denied CLL claim.  See July 2012 Rating Decision.  His claim to reopen was ultimately granted under 38 C.F.R. § 3.313.  Id.  The question is the appropriate effective date for service connection for CLL given the undisputed facts.

This matter turns entirely on the interpretation of applicable (or potentially applicable) laws and regulations.  A brief review of the procedural history of the Veteran's claims and the relevant regulatory developments is necessary for a complete understanding of this matter.

In October 1990, VA amended its regulations to include 38 C.F.R. § 3.313 which provided (and still provides):

(a)  Service in Vietnam.  "Service in Vietnam" includes service in the waters offshore, or service in other locations if the condition of service involved duty or visitation to Vietnam.

(b)  Service connection based on service in Vietnam. Service in Vietnam during the Vietnam Era together with the development of non-Hodgkin's lymphoma manifested subsequent to such service is sufficient to establish service connection for that disease.

See Claims Based on Service in Vietnam, 55 Fed. Reg. 43,123-01 (October 26, 1990).  The final regulation had an effective date of August 5, 1964, the date the "Vietnam Era" began.  It also responded to several pertinent criticisms.

One commenter questioned the rationale for making the effective date earlier than the date of the CDC study upon which the Secretary's decision to create the presumption of service connection for non-Hodgkin's lymphoma (NHL) was based.  The response was that the 1964 effective date was an exercise of discretion premised on a study which found an increased risk of developing NHL based on service in Vietnam during a portion of the Vietnam era.  Id.  "This decision is fully consistent with VA's longstanding policy to administer the law under a broad interpretation for the benefit of veterans and their dependents."  Id. (citing 38 C.F.R. § 3.102).

The Secretary also rejected comments arguing that controlling statutes and VA regulations did not permit retroactive effective dates.

In implementing the new section 3.313, the question of assigning effective dates proved sufficiently contentious that the VA Office of General Counsel (OGC) issued a precedential opinion attempting to clarify the matter.  Specifically, the OGC addressed the question:  "How, if at all, are the provisions of 38 U.S.C §§ 5101(a), 5110(a), and 5110(g) and 38 C.F.R. § 3.114(a) to be applied in establishing an effective date for service connection of non-Hodgkin's lymphoma (NHL) based on an original claim made pursuant to 38 C.F.R. § 3.313?"  See "Effective Date of Service Connection for Non-Hodgkin's Lymphoma Under 38 C.F.R. § 3.313", VAOGCPREC 5-94, 1994 WL 16777995, at *1 (February 18, 1994).  OGC determined that retroactive payments were permitted under Section 3.313 in certain circumstances and concluded:

An effective date for service connection of non-Hodgkin's lymphoma under 38 C.F.R. § 3.313 may generally be based on the date of receipt by the Department of Veterans Affairs of an original claim for that benefit filed on or after August 5, 1964, regardless of whether the claim had previously been denied, if the claimant was otherwise eligible on the date of claim.

Id., 1994 WL 16777995, at *6 (emphasis added).  The Veteran relies heavily on the underlined portion of that conclusion to argue that, despite the fact that his 2003 claim was denied by the Board in March 2009, he is entitled to an effective date based on the date of receipt by VA of his original claim.

At the time the regulation (38 C.F.R. § 3.313) was adopted, CLL was not considered a form of NHL, so could not be presumptively service-connected under 38 C.F.R. § 3.313.  In addition, CLL was not, at that time, included in the list of diseases associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e).  In fact, CLL was not added to the 3.309(e) list of presumptive diseases until October 16, 2003.  See Disease Associated With Exposure to Certain Herbicide Agents: Chronic Lymphocytic Leukemia, 68 Fed.Reg. 59,540 (Oct. 16, 2003).  Importantly, at the time CLL was added to the 3.309(e) list, it was not considered a type of non-Hodgkin's lymphoma.  Id. ("While CLL and NHL may share certain traits and symptomatology, they are, nonetheless, distinct diagnostic entities, both of which VA presumes to result from herbicide exposure.  We believe the responsibilities of diagnosing disease and establishing treatment plans must rest with health care professionals.  Further, it would be improper and contrary to current statutes to provide for automatic compensation for a disease that the claimant may not even have.").

On November 21, 2003, around the time CLL was first added to the 3.309(e) list, the Veteran filed his original claim of entitlement to service connection for CLL.  The Veteran's claim was explicitly based on exposure to herbicide agents (e.g. Agent Orange) and the recently amended 38 C.F.R. § 3.309(e).  Due to the lack of evidence that the Veteran had served either on the ground in Vietnam or in the so-called "brown water" of the inland waterways (or certain designated harbors) of Vietnam, the RO determined he was not entitled to presumptive service connection based on exposure to herbicide agents.  See August 2004 Rating Decision.  The Veteran appealed and the Board issued a March 2009 decision denying the Veteran's claim, under theories of both presumptive entitlement under 38 C.F.R. §§ 3.307 and 3.309(e) and entitlement on a direct basis.  Given the facts before the Board ("blue water" service only, so presumptive service connection under 3.307 was not warranted) and the state of the law at the time (CLL was not considered a form of NHL, so presumptive service connection under 3.313 was not warranted), the March 2009 Board decision was correct at the time it was issued.

As the Veteran has noted, shortly after the March 2009 Board decision denying his claim, VA issued an April 2009 Addendum to Compensation and Pension Bulletin which acknowledged that NHL included various subcategories including two "Low Grade Lymphomas":  small lymphocytic with plasmacytoid features and small lymphocytic.

In January 2010, the Veteran filed a request to reopen his claim of entitlement to service connection for CLL and specifically referenced 38 C.F.R. § 3.309.  Thereafter, in or around May 2010, he submitted various internet articles and medical treatise information suggesting possible causal link between various chemicals (e.g. jet fuel) and CLL.  He argued, in a June 2010 submission, that there "are other causes of CLL/NHL than Agent Orange such as chemical solvents, benzene, and other chemicals."

VA issued a May 2011 Addendum Compensation Service Bulletin that, for the first time, announced VA's determination, based on discussions with "medical professionals at Veterans Health Administration" and attorneys in the OGC, that NHL, CLL, and small-cell lymphocytic lymphoma "should all be considered the same disease for purposes of [38 C.F.R.] § 3.313."  (emphasis supplied).  Pursuant to this determination, VA's manual was subsequently updated to reflect that change.  See M21-1, Part IV, Subpart ii, 2.C.3.o (including CLL in list of non-Hodgkin's lymphoma's subject to 38 C.F.R. § 3.313).

The Veteran's attorney submitted argument in June 2011 and on several occasions thereafter in favor of the grant of service connection for CLL under 38 C.F.R. §  3.313.  The RO granted the claim in the July 2012 rating decision currently under consideration and assigned an effective date of January 27, 2010, the date of the claim to reopen.

The Veteran has appealed the assigned effective date.  He argues that, as noted above, 38 C.F.R. § 3.313 and the 1994 OGC precedential opinion (5-94) contemplate that service connection under § 3.313 will be effective the later of the date of diagnosis or the date of the original claim, "regardless of whether the claim had previously been denied, if the claimant was otherwise eligible on the date of claim."  See VAOGCPREC 5-94, 1994 WL 16777995, at *6.  The Veteran argues that, under the plain language of this OGC opinion, he is entitled to service connection as of November 21, 2003, the date of his original claim of entitlement to service connection for CLL.

The Veteran's contention is in error.  The 1994 OGC precedential opinion (VAOGCPREC 5-94) addresses the effect of denials of claims of entitlement to service connection for non-Hodgkin's lymphoma during the period between the 1964 effective date of 38 C.F.R. § 3.313 and the 1990 adoption of that regulation.  Nothing in the OGC opinion or in the regulation itself indicates that claims first made pursuant to Section 3.313 after its adoption in 1990 would be exempt from the usual rules of finality and the calculation of effective dates.  In short, the 1994 OGC precedential opinion (VAOGCPREC 5-94) has no application in this case where the original claim of entitlement to CLL was filed in 2003 and, after appeal, resulted in a final Board decision denying the claim in March 2009.

The Board will apply the usual legal standards applicable to assigning effective dates in the context of a claim to reopen.  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r) (2015).

As already discussed, the Veteran's previous, 2003 claim was denied in a March 2009 Board decision.  "[A]ll Board decisions are final on the date stamped on the face of the decision."  38 C.F.R. § 20.1101.  The Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  The March 2009 Board decision was final.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  Here, the Veteran filed a January 27, 2010, request to reopen his claim of entitlement to service connection for CLL which, ultimately, resulted in the grant of entitlement to service connection for CLL.  See July 2012 Rating Decision.  Therefore, the correct effective date of the grant of entitlement to service connection for CLL is January 27, 2010.  38 C.F.R. § 3.400(q)(2), (r) (2015).  That is the date the RO assigned.

The Board briefly notes that the provisions of 38 C.F.R. § 3.156(b) and (c) do not apply to the facts of this case.  Under 38 C.F.R. § 3.156(b), if new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The Veteran did not, however, submit any new evidence prior to the March 2009 Board decision.  As for the language of 3.156(b) concerning evidence filed within one year, this language does NOT apply to Board decisions.  Rather, the issuance of a Board decision closes the period of time during which evidence submitted after the filing of a claim will be considered as having been filed along with that claim.  In the context of 38 C.F.R. § 3.156(b), "appellate decision" means a decision of the Board.  Jackson v. Nicholson, 19 Vet. App. 207, 211 (2005); aff'd Jackson v. Nicholson, 449 F.3d 1204 (Fed. Cir. 2006).  Pursuant to 38 C.F.R. § 3.156(c), a final decision will be reconsidered when new and material evidence, in the form of service records, results in the reopening of a claim and a retroactive evaluation may be assigned.  See Mayhue v. Shinseki, 24 Vet. App. 273, 277 (2011); 38 C.F.R. § 3.156(c)(1).  The Veteran does not argue that relevant service records were the basis for reopening and the record would not support any such argument.  The matter was reopened and the claim granted based primarily on a change in the interpretation of 38 C.F.R. § 3.313.  The relevant in-service events, including the Veteran's status as a "blue water" Vietnam era Veteran had previously been established.  Section 3.156(c) is not applicable in this matter.

The Veteran has disclaimed the applicability of 38 C.F.R. § 3.114, see September 2013 VA Form 9, but the Board will briefly address the regulation given rejection of the Veteran's primary argument.  The regulation provides that, where a claim for compensation is awarded pursuant to a liberalizing law or liberalizing VA issue, "the effective date of such award...shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue."  38 C.F.R. § 3.114.  Here, entitlement to service connection was not granted pursuant to any change in Section 3.313.  While VA's interpretation of the term "non-Hodgkin's lymphoma" did change in April 2009 and May 2011, a change in interpretation is not a "liberalizing law" or "liberalizing VA issue" that triggers 38 C.F.R. § 3.114.  See, e.g., Brown v. Nicholson, 21 Vet. App. 290, 295 (2005) (en banc) ("An interpretive rule merely represents the agency's reading of statutes and rules rather than an attempt to make new law or modify existing law."); Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008) (holding that a M21-1 change was merely interpretive rather than substantive where VA clarified the test to use in determining whether a veteran had "service in the Republic of Vietnam").  The Department's SLL and CLL determinations (discussed above) are interpretive in the same sense, because VA was giving direction to adjudicators on the definition of a medical term in light of medical, not legal, opinion.  Section 3.114 has no application, in this case, to the determination of the correct effective date.

The Veteran has also acknowledged that he does not fall within the Nehmer class that might permit an earlier effective date under 38 C.F.R. § 3.816.  See April 2011 Letter from Veteran's Counsel.  And, in fact, Nehmer class membership does not include bluewater Vietnam veterans such as the Veteran.  See Haas v. Peake, 525 F.3d 1168, 1178-79, 1191-92 (Fed. Cir. 2008).  Consequently, Section 3.816 has no relevance to the determination of the appropriate effective date on the facts of this case.

Additionally, the Board notes that it has no equitable powers to assign an effective date other than that required by applicable law.  See 38 C.F.R. § 2.7; Zimick v. West, 11 Vet. App. 45, 50-51 (1998).

In short, the Veteran does not meet the criteria for establishing an effective date prior to January 27, 2010, for the grant of service connection for CLL.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  On the facts found above, an effective date for the grant of service connection for CLL earlier than January 27, 2010, is not warranted.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   The claim for an earlier effective date is denied.

II.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defines VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This appeal arises from disagreement with the effective date assigned following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records identified by the Veteran, including service treatment records, employment records, and VA and private treatment records.  The medical questions pertinent to this appeal have been resolved in favor of the Veteran, so any deficiencies in VA's provision of medical examinations could not prejudice the Veteran.  Neither he nor his representative have indicated any deficiencies in the assistance provided in this regard, nor have they suggested that any additional medical evidence would be helpful in resolving the claim on appeal.

VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In conclusion, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an effective date earlier than January 27, 2010, for the grant of service connection for chronic lymphocytic leukemia (CLL) is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


